DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 62 and 69-80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004145663 A Goto et al (for examination purposes the examiner has relied upon the provided English translation).
2:	As for Claim 62, Claim 62 is rejected for reasons discussed related to Claim 69.
3:	As for Claim 69, Goto et al teaches in Paragraph [0004, 0025 and 0065] and in the abstract and depicts in Figure 6 A computing system comprising one or more processors configured to execute processes of: receiving outputs obtained by executing an image capturing process for a rendered document (captures an image of the QR code); identifying a particular code among the outputs (QR code); determining an action which is associated with the particular code; and transmitting, to a document handling device, information for performing the action. Goto et al teaches a camera phone 
4:	As for Claim 70, Goto et al teaches in Paragraphs [0007 and 0025] wherein the action is an execution of an association process between the document handling device and the computing device.
5:	As for Claim 71, Goto et al teaches in Paragraphs [0007 and 0025] further comprising: performing, by the computing device, the association process after the transmitting the information.
6:	As for Claim 72, Goto et al teaches in Paragraphs [0007 and 0025] further comprising: receiving, by the computing device, document contents from the document handling device after the performing the association process.
7:	As for Claim 73, Goto et al teaches in Paragraphs [0092 and 0093] further comprising: performing, by the computing device, the association process using authentication information (determines if the current mobile phone is compatible to display the information).
8:	As for Claim 74, Goto et al teaches in Paragraphs [0092 and 0093] wherein the authentication information includes device-specific information (determines if the current mobile phone is compatible to display the information) related to the association process.
9:	As for Claim 75, Goto et al teaches in Paragraph [0004, 0025 and 0065] and in the abstract and depicts in Figure 6 A display device comprising: a processor configured to generate a code associated with a particular action; and a display configured to display a document including the code, wherein the code causes a capturing device that captures the code to: determine the particular action associated with the code; and transmit information for performing the action to a document handling system. Goto et al teaches a camera phone that captures an image of a QR code and retrieve over a network via a server information related to the QR-code such as a URL for a website and then display the information on the display of the camera phone.

11:	As for Claim 77, Goto et al teaches in Paragraph [0076] wherein the particular action is an action that displays, at the capturing device (camera phone), an electronic document stored in the document handling system so as to be viewed by user (merchandise information).
12:	As for Claim 78, Goto et al teaches in Paragraph [0004, 0025 and 0065] wherein the document handling system includes a server on a network.
13:	As for Claim 79, Goto et al teaches in Paragraph [0004, 0025 and 0065] wherein the particular action is an action that identifies a location on a network, and accesses to an electronic document stored in the identified location, by the capturing device.
14:	As for Claim 80, Goto et al teaches in Paragraph [0004, 0025 and 0065] wherein the code includes information of URL (Uniform Resource Locator) indicating a location on a network, in which an electronic document is stored.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
February 15, 2022